 
Exhibit 10.1
 
 
VOTING AND LOCK-UP AGREEMENT
 
This VOTING AND LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as
of August 10, 2012 by and among Customers Bancorp, Inc., a Pennsylvania
corporation (the “Customers”), and the person whose name appears on the
signature page hereto as a Stockholder (the “Stockholder”) of the CMS Bancorp,
Inc., a Delaware corporation (the “Company”).  Capitalized terms used and not
otherwise defined herein that are defined in the Merger Agreement (as defined
below), shall have the respective meanings ascribed to them in the Merger
Agreement.
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, Customers and the
Company are entering into an Agreement and Plan of Merger of even date herewith
(the “Merger Agreement”), pursuant to which the parties thereto have agreed,
upon the terms and subject to the conditions set forth therein, to the Merger;
 
WHEREAS, the Stockholder is the beneficial owner of such number of shares of
common stock of the Company, par value $0.01 per share (the “Company Common
Stock”), set forth on the signature page hereto, and such options, warrants or
other rights to acquire such number of shares of Company Common Stock, if any,
as set forth on the signature page hereto; and
 
WHEREAS, as a material inducement and a condition to Customers entering into the
Merger Agreement, Customers has requested that the Stockholder agree, and the
Stockholder has agreed (in the Stockholder’s capacity as such), for the benefit
of Customers, to enter into this Agreement to facilitate the consummation of the
Merger.
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
Customers, and the Stockholder hereby agree as follows:
 
1.    Certain Definitions.   For purposes of this Agreement:
 
“Expiration Date” shall mean the earlier to occur of (a) such date and time as
the Merger Agreement shall have been validly terminated pursuant to its terms,
(b) the Effective Time, or (c) the occurrence of a Material Adverse Amendment.
 
“Material Adverse Amendment” means an amendment to the Merger Agreement that
(i) materially and adversely affects the Stockholder and (ii) has been approved
by the Company’s Board of Directors.
 
“Shares” means (a) all equity securities of the Company (including all shares of
Company Common Stock, and all options, warrants and other rights to acquire
shares of Company Common Stock) beneficially owned by the Stockholder as of the
date of this Agreement and (b) all additional equity securities of the Company
(including all additional options, warrants and other rights to acquire shares
of Company Common Stock) of which the Stockholder acquires beneficial ownership
during the period commencing with the execution and delivery of this Agreement
until the Expiration Date.
 
“Voting Period” means the period commencing on the date of this Agreement and
continuing until the Expiration Date.
 
2.    Representations and Warranties of Stockholder.   The Stockholder
represents and warrants to Customers as follows:
 
(a)           The Stockholder is the beneficial owner (as such term is defined
in Rule 13d-3 under the Exchange Act, provided, however, that for the purposes
of this Agreement, such term shall include any Shares that may be acquired more
than sixty (60) days from the date hereof) of all of the Shares. The Stockholder
has sole voting power and sole dispositive power with respect to all of the
Shares, with no limitations, qualifications or restrictions on such rights
(subject to applicable federal securities laws and the terms of this Agreement).
Such Shares constitute all of the Shares beneficially owned by the Stockholder.
The Shares are held by the Stockholder, or by a nominee or custodian for the
benefit of the Stockholder, free and clear of all mortgages, claims, charges,
liens, security interests, pledges, options, proxies, voting trusts or
agreements (“Encumbrances”), except for any such Encumbrances arising hereunder
and Encumbrances applicable to all securityholders alike, such as the
restrictions upon resale imposed by the Securities Act.
 
 
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 
 
(b)           The Stockholder has the legal capacity, power and authority, as
applicable, to enter into and perform all of the Stockholder’s obligations under
this Agreement. This Agreement has been duly and validly executed and delivered
by the Stockholder and (assuming due execution and delivery of this Agreement by
Customers) constitutes a valid and binding agreement of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except to the
extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally or by general equitable principles. The
execution, delivery and performance of this Agreement by the Stockholder will
not violate or conflict with any agreement, arrangement or understanding or
court order or decree to which the Stockholder is a party or is subject or to
which any of the Shares are subject, including, without limitation, any voting
agreement or voting trust.
 
(c)           Except for any applicable filings under the Exchange Act, no
filing with, and no permit, authorization, consent or approval of, any
Governmental Authority or body or any other Person is required to be made or
obtained by the Stockholder for the execution of this Agreement by the
Stockholder, compliance by the Stockholder with the provisions hereof or
performance of the Stockholder’s obligations hereunder.
 
(d)           If the Stockholder is married and the Shares constitute community
property, this Agreement has been duly authorized, executed and delivered by,
and constitutes a valid and binding agreement of, the Stockholder’s spouse,
enforceable against such person in accordance with its terms, except to the
extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.
 
(e)           The Stockholder understands and acknowledges that Customers is
entering into the Merger Agreement in reliance upon the Stockholder’s concurrent
execution and delivery of this Agreement, including Customers’ reliance on the
Stockholder’s representations and warranties contained herein.
 
3.    Representations and Warranties of Customers.   Customers hereby represents
and warrants as follows:
 
(a)           Customers has the corporate power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly and validly executed and delivered by Customers and constitutes a valid and
binding agreement of Customers, enforceable against Customers in accordance with
its terms, except to the extent that its enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles.
 
(b)           Except for any applicable filings under the Exchange Act, no
filing with, and no permit, authorization, consent or approval of, any
Governmental Authority or body or any other Person is required to be made or
obtained by Customers for the execution of this Agreement by Customers,
compliance by Customers with the provisions hereof or performance of Customers’
obligations hereunder.
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
4.    Voting Agreement.
 
(a)           The Stockholder hereby irrevocably and unconditionally agrees
that, during the Voting Period, the Stockholder shall (i) appear (in person or
by proxy) at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting) of the holders of Company Common Stock, properly
called, or otherwise cause the Shares then beneficially owned by the Stockholder
to be counted as present thereat for purposes of establishing a quorum, and (ii)
vote or provide a written consent with respect to all Shares (or will cause all
Shares to be voted, or cause a written consent to be provided with respect to
all Shares) (A) in favor of adoption and approval of the Merger Agreement and
approval of the Merger, (B) against any action, proposal, transaction or
agreement that would result, or could reasonably be expected to result, in any
material respect in a breach of any covenant, representation or warranty or any
other obligation or agreement of the Company contained in the Merger Agreement,
and (C) against any proposal made in opposition to, or in competition with,
consummation of the Merger and the other transactions contemplated by the Merger
Agreement, including any Acquisition Proposal (collectively, the matters
described herein, the “Voting Matters”). In all matters other than the Voting
Matters, the Shares shall be voted by and in the manner determined by the
Stockholder in the Stockholder’s discretion.
 
(b)           Notwithstanding any other provision of this Agreement, if the
Stockholder is a director or officer of the Company, it is expressly understood
and agreed that this Agreement shall not limit or restrict any actions taken by
the Stockholder in his or her capacity as a director or officer of the Company
either (i) pursuant to Applicable Law (including, without limitation, such
person’s fiduciary duties) or (ii) in exercising the Company’s rights or
fulfilling the Company’s obligations under the Merger Agreement (to the extent
permitted or required by the Merger Agreement).
 
5.    Grant of Irrevocable Proxy.   By executing this Agreement, the Stockholder
hereby irrevocably (to the fullest extent permitted by law) appoints each of Jay
S. Sidhu and Thomas R. Brugger of Customers, as the sole and exclusive attorneys
and proxies of the undersigned Shareholder, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned Shareholder is entitled to do so) with respect to
the Shares in accordance with the terms of this Agreement (which is referred to
herein as the “Proxy”).
 
The Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant this Agreement.  The Proxy is granted
in consideration of Customers’ agreement to merge with the Company pursuant the
Merger, and in such merger the Stockholder will be entitled to receive a portion
of the Merger Consideration (as defined in the Agreement and Plan of Merger).
 
The Stockholder, at Customers’ request, will take such further action or execute
such other instruments as may be necessary to effectuate the intent of the Proxy
and the Stockholder hereby revokes any proxy previously granted with respect to
the Shares in connection with any of the Voting Matters. Customers may, in its
sole discretion, inform the Stockholder that it does not intend to utilize the
Proxy and in such case, the Stockholder shall appear and vote the Shares or
provide written consent as provided in Section 5 hereof and the Proxy shall be
of no force or effect; provided, however, that if the Stockholder shall fail to
appear and vote the Shares or provide written consent as provided in Section 5
hereof, the Proxy shall immediately become effective and exercisable by
Customers according to its terms.


 
The Shares beneficially owned by the Stockholder as of the date of this
Agreement are listed on the signature page hereto, along with the number(s) of
the stock certificate(s) representing such Shares (to the extent such number is
readily available as of the date hereof).  Except as otherwise provided herein,
upon the Stockholder’s execution of this Agreement, granting the Proxy, any and
all prior proxies given by the undersigned Shareholder with respect to any
Shares are hereby revoked and terminated, and the Stockholder agrees not to
grant any subsequent proxies with respect to the Shares until after the
Expiration Date.
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the Stockholder, at any time prior during the Voting Period, to
act as the Stockholder’s attorney and proxy to vote all of the Shares, and to
exercise all voting, consent and similar rights of the undersigned Shareholder
with respect to all of the Shares (including, without limitation, the power to
execute and deliver written consents) at every annual or special meeting of
stockholders of the Company (and at every adjournment or postponement thereof),
and in every written consent in lieu of such meeting, all as set forth in this
Agreement.
 
The attorneys and proxies named above may not exercise the Proxy on any matter
other than the Voting Matters.   The Stockholder may vote the Shares on all
other matters.   Any obligation of Stockholder herein shall be binding upon the
successors and assigns of Stockholder.
 
The Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date
 
6.    No Solicitation.   The Stockholder shall, and shall cause its affiliates
that it controls and its and its controlled affiliates’ respective directors,
officers, employees, investment bankers, attorneys, financial and other advisors
or other representatives not to, directly or indirectly, (i) solicit, initiate,
encourage, or induce the making, submission or announcement of, an Acquisition
Proposal, (ii) furnish to any Person (other than Customers or any designees of
Customers) any non-public information relating to the Company or any of its
Subsidiaries, or afford access to the business, properties, assets, books or
records of the Company or any of its Subsidiaries to any Person (other than
Customers), or take any other action intended to assist or facilitate any
inquiries or the making of any proposal that constitutes or could reasonably be
expected to lead to an Acquisition Proposal, (iii) participate or engage in
discussions or negotiations with any Person with respect to an Acquisition
Proposal (other than to notify such Person as to the existence of this
provision), (iv) approve, endorse or recommend an Acquisition Proposal, (v)
enter into any letter of intent, memorandum of understanding or other agreement,
contract or arrangement contemplating or otherwise relating to an acquisition
transaction, otherwise than pursuant to the terms of the Merger Agreement, or
(vi) terminate, amend or waive any rights under any “standstill” or other
similar agreement between the Stockholder and any Person (other than Customers).
The Stockholder shall immediately cease any and all existing activities,
discussions or negotiations with any persons (other than Customers and its
affiliates and representatives) conducted heretofore with respect to any
Acquisition Proposal. Without limiting the generality of the foregoing, the
Stockholder acknowledges and hereby agrees that any violation of the
restrictions set forth in this Section 6 by the Stockholder or any
representatives of the Stockholder shall be deemed to be a breach of this
Section 6 by the Stockholder. The Stockholder shall not enter into any letter of
intent or similar document or any agreement contemplating or otherwise relating
to an Acquisition Proposal unless and until this Agreement is terminated
pursuant to its terms.
 
7.    No Transfers During Voting Period.   The Stockholder agrees that during
the Voting Period, except as expressly contemplated by the terms of this
Agreement, such Stockholder shall not, directly or indirectly, (i) sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of (including by
merger, testamentary disposition, interspousal disposition pursuant to spousal
domestic relations proceedings or otherwise, or otherwise by operation of law)
(collectively, “Transfer”) any of the Shares, or enter into any contract, option
or other agreement to Transfer any of the Shares, or otherwise cause or permit
the Transfer of any Shares, (ii) grant any proxies or powers of attorney or
enter into any voting trust or other similar agreements or arrangements with
respect to any Shares; (iii) request that the Company register the Transfer of
any certificate or uncertificated interest representing any of the Shares, or
(iv) take any action that would have the effect of preventing, impeding,
interfering with or adversely affecting its ability to perform its obligations
under this Agreement. The Stockholder hereby agrees that, in order to ensure
compliance with the restrictions referred to herein, Customers may require the
Company to issue and the Company may issue appropriate “stop transfer”
instructions to its transfer agent in respect of the Shares. Notwithstanding the
foregoing or anything to the contrary set forth in this Agreement, the
Stockholder may surrender shares in connection with “cashless” or net exercise
provisions of Company options to the extent necessary to effect exercises
thereof (including the payment of any taxes required to be withheld and paid
with respect to such exercises).
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
8.    Acquisition of Additional Shares.
 
(a)           At all times during the period commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, the
Stockholder shall promptly notify Customers of the number of any additional
shares of Company Common Stock and the number and type of any other voting
securities of the Company acquired by the Stockholder, if any, after the date
hereof. Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall obligate the Stockholder to exercise any option, warrant or
other right to acquire Shares.
 
(b)           In the event of a stock dividend or distribution, or any change in
the Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares or the like, the term “Shares”
shall be deemed to refer to and include the Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of the Shares may be changed or exchanged or which are received in such
transaction.
 
9.  No Ownership Interest.   Nothing contained in this Agreement shall be deemed
to vest in Customers any direct or indirect ownership or incidence of ownership
of or with respect to any Shares. Except as provided in this Agreement, all
rights, ownership and economic benefits relating to the Shares shall remain
vested in and belong to the Stockholder.
 
10.  Disclosure.   The Stockholder hereby agrees to permit Customers to publish
and disclose in the Merger Registration Statement and the Proxy
Statement-Prospectus (including all documents and schedules filed with the SEC),
in any press release or other disclosure document which Customers reasonably
determines to be necessary or desirable in connection with the Merger and any
transactions related thereto and in any other filing made by Customers with the
SEC, the Stockholder’s identity and ownership of the Shares and the nature of
the Stockholder’s commitments, arrangements and understandings under this
Agreement, provided that any public announcement or disclosure is made in
accordance with the terms of the Merger Agreement and the requirements of
Applicable Law, subject to Customers using its reasonable best efforts to
consult with the Stockholder and giving the Stockholder the right to review and
comment upon any such disclosure. In addition, the Stockholder will cooperate
with Customers in connection with the filing of any Schedule 13D or amendment
thereto that Customers reasonably determines is required under the Exchange Act
in connection with this Agreement.
 
11.  Consent and Waiver.   The Stockholder hereby gives any consents or waivers
that are reasonably required for the consummation of the Merger under the terms
of any agreement or instrument to which the Stockholder is a party. Without
limiting the generality of or effect of the foregoing, the Stockholder hereby
waives any and all rights to contest or object to the execution and delivery of
the Merger Agreement, the actions of the Board of Directors of the Company in
approving and recommending the Merger, the consummation of the Merger and the
other transactions contemplated by the Merger Agreement, or to seek damages or
other legal or equitable relief in connection therewith.
 
12.  Confidentiality.   The Stockholder shall hold any information regarding
this Agreement and the Merger in strict confidence and shall not divulge any
such information to any third person (except to affiliates and to its attorneys
and financial and other advisors) until Customers has publicly disclosed the
Merger. Neither the Stockholder, nor any of the Stockholder’s affiliates shall
issue or publish or cause to be issued or published any press release or other
public announcement with respect to this Agreement, the Merger, the Merger
Agreement or other transactions contemplated thereby.
 
13.  Termination.   This Agreement shall automatically terminate (without
requirement of further action or notice) on the Expiration Date.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
14.  Miscellaneous.
 
(a)           This Agreement may be amended, modified or supplemented only by
written agreement of the parties.
 
(b)           Any failure of the Stockholder, on the one hand, or Customers, on
the other hand, to comply with any obligation, covenant, agreement or condition
herein may be waived by Customers (with respect to any failure by the
Stockholder) or the Stockholder (with respect to any failure by Customers),
respectively, only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any party hereto, such
consent shall be given in writing in a manner consistent with the requirements
for a waiver of compliance as set forth in this Section 14(b).
 
(c)           All notices and other communications hereunder shall be in writing
and shall be delivered personally by overnight courier or similar means or sent
by facsimile with written confirmation of receipt, to the parties at the
addresses specified below (or at such other address for a party as shall be
specified by like notice. Any such notice shall be effective upon receipt, if
personally delivered or on the next business day following transmittal if sent
by confirmed facsimile. Notices, including oral notices, shall be delivered as
follows:
 
if to the Stockholder, at the address set forth on the signature page, with a
copy to the address provided thereto (if blank no such copy shall be required).
 
if to Customers, to:
 

 
Customers Bancorp, Inc.
 
1015 Penn Avenue, Suite 103
 
Wyomissing, PA 19610
 
Attention: Jay S. Sidhu
 
Facsimile No: (____) ______ - _________
 
 
With a copy to:
 
 
Stradley Ronon Stevens & Young, LLP
 
2600 One Commerce Square
 
Philadelphia, PA 19103
 
Attention:  Christopher S. Connell
 
Facsimile No: (215) 564-8120

      
(d)           Neither this Agreement nor any right, interest or obligation
hereunder shall be assigned by either of the parties hereto without the prior
written consent of the other party. This Agreement shall be binding upon and
inure to the benefit of Customers and its and their successors and permitted
assigns and shall be binding upon the Stockholder and the Stockholder’s heirs,
successors and assigns by will or by the laws of descent. This Agreement is not
intended to confer any rights or remedies hereunder upon any other person except
the parties hereto.
 
(e)           This Agreement shall be governed by, and interpreted in accordance
with, the Laws of the Commonwealth of Pennsylvania applicable to contracts made
and to be performed entirely within such State (except to the extent that
mandatory provisions of federal Law are applicable).
 
(f)           EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN CONNECTION
WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
 
(g)           Each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the United States District Court for the Eastern
District of Pennsylvania or of any state court located in the Commonwealth of
Pennsylvania in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other United States District Court for the Eastern District of
Pennsylvania or a state court located in the Commonwealth of Pennsylvania.
 
(h)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
(i)           In case any one or more of the provisions contained in this
Agreement should be finally determined to be invalid, illegal or unenforceable
in any respect against a party hereto, it shall be adjusted if possible to
effect the intent of the parties. In any event, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, and such invalidity, illegality or
unenforceability shall only apply as to such party in the specific jurisdiction
where such final determination shall have been made.
 
(j)           The section headings contained in this Agreement are solely for
the purpose of reference and shall not in any way affect the meaning or
interpretation of this Agreement. The word “including” shall be deemed to mean
“including without limitation.”
 
(k)           This Agreement, including the Proxy being granted herein, embodies
the entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein. There are no representations, promises,
warranties, covenants, or undertakings, other than those expressly set forth or
referred to herein and therein.
 
(l)           The parties hereby acknowledge and agree that the failure of any
party to perform its agreements and covenants hereunder, including its failure
to take all actions as are necessary on its part in accordance with the terms
and conditions of this Agreement to facilitate the Merger, will cause
irreparable injury to the other parties, for which damages, even if available,
will not be an adequate remedy. Accordingly, each party hereby consents to the
issuance of injunctive relief by any court of competent jurisdiction to compel
performance of such party’s obligations and to the granting by any court of the
remedy of specific performance of its obligations hereunder.
 
(m)           Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.
 
(n)           All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.
 
(o)           Each party to this Agreement has been represented by counsel
during the preparation and execution of this Agreement, and therefore waives any
rule of construction that would construe ambiguities against the party drafting
the agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 
(p)           From time to time, at the other party’s request and without
further consideration, each party hereto shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have signed this Voting and Lock-up
Agreement, as of the date first above written.
 

 
CUSTOMERS BANCORP, INC.
 
 
    By:                                                    
 
Name:  Jay S. Sidhu
 
Title:    Chairman and Chief
Executive Officer
 
 
STOCKHOLDER
 
                                                             
Print Name:
 
 
STOCKHOLDER’S SPOUSE
(if applicable)
 
                                                             
Print Name:
 
   
Shares Beneficially Owned:
 
§ Number of outstanding shares of Company Common Stock Beneficially
Owned:  ____________
§ Certificate numbers for outstanding shares of Company Common Stock
Beneficially Owned:  _____________________________________
§ Number of shares of Company Common Stock Beneficially Owned subject to
outstanding options:  ____________
§ Number of shares of Company Common Stock Beneficially Owned subject to
outstanding warrants:  ____________
§ Number of shares of Company Common Stock Beneficially Owned subject to other
rights to acquire such shares:  ____________
 
 

 
 
[Signature Page to Voting and Lock-up Agreement]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



 